UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
UNITED STATES OF AMERICA,                    )
                                             )
       v.                                    )       Criminal Action No. 03-12 (RMC)
                                             )
WAYNE ROBERTSON,                             )
                                             )
               Defendant.                    )
                                             )

                                            ORDER

               This matter comes before the Court on the May 18, 2011 Report and

Recommendation issued by Magistrate Judge Robinson concerning Defendant Wayne Robertson’s

violations of his conditions of supervised release. After a preliminary revocation hearing on April

8, 2011, Magistrate Judge Robinson agreed with Defendant that his term of supervised release be

revoked, that no further term of supervised release be imposed, and that Defendant be sentenced to

time served. The Court held a hearing on May 26, 2011, and concurs with the Report and

Recommendation of Magistrate Judge Robinson. Accordingly, it is hereby

               ORDERED that the May 18, 2011 Report and Recommendation [Dkt. # 52] is

ACCEPTED and ADOPTED; and it is

               FURTHER ORDERED that Defendant’s term of supervised release is revoked, no

further term of supervised release is imposed, and Defendant is sentenced to time served.

               SO ORDERED.



Signed: June 1, 2011                                         /s/
                                                 ROSEMARY M. COLLYER
                                                 United States District Judge